DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/19/2019 has been considered by the examiner.

Election/Restrictions

Applicant's election with traverse of Group l, a printing system for fabricating additive manufactured composite structures, Claims 1-12 and 20, in the reply filed on 03/23/2021 is acknowledged. The traversal is on the ground(s) that: “the subject matter of Claims 1-20 are sufficiently related so that a thorough search for the subject matter of any one claim or species would encompass a search for the subject matter of the remaining claims and species. It is, therefore, respectfully submitted that the search and examination of the entire application could be made without serious burden.” This is not found persuasive because:
MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant.” (See MPEP 803, ll.) Applicant does not disclose any appropriate showings or evidence to show how two inventions are sufficiently related. Furthermore, as recited in Restriction requirement filed on 01/26/2021, two inventions are classified in different classifications. Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Objections

Claim 3 is objected to because of the following informalities: Applicant has been advised to replace “AM” in lines 1-2, 4 and 11 with – additive manufacturing – according to the written specification (Pa [0002]).  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 20 recite the limitation “the sensor” in line 3 (claim 12) and line 19 (claim 20). There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (US 2018/0169957).

With respect to claim 1, Mark teaches a printing system (Figs. 1 and 4) for fabricating additive manufactured composite structures, comprising:
a transfer subsystem (“commanded motor 120”) configured to forward a substrate material (“the build platen 16”) through the printing system in a process direction (“The relative position and/or orientation of the build platen 16 and print heads 18, 18 a, 18 b, and/or 10 are controlled by a controller 20 to deposit each material described herein in the desired location and direction.”, Pa [0051]; “three commanded motors 116, 118, and 120”, Pa [0053]; one would appreciate that the motor or actuator 120 moves the build platen 16 to control its relative position and orientation and it includes forwarding the build platen 16.); and
an additive manufacturing device (“a 3D printer”, “deposition heads”) adjacent to the substrate material (“the build platen 16”), the additive manufacturing device configured to deposit a polymer image in a desired pattern onto an imaging area of the substrate material resulting in the polymer image on the substrate material (“deposit with one head a composite material including a debinder and dispersed spheres or powder 18 (thermoplastic or curing), used for printing … a part”, Pa [0049]), the additive manufacturing device further configured to deposit a pseudo image in a predetermined pattern onto the substrate material surrounding the polymer image (“with a second head 18 a (shown in FIGS. 4-9) deposits release or separation material.”, Pa [0049]), the substrate material being printed with the polymer image and the pseudo image as a slice of a 3D object (Fig. 5D), the 3D object including a stack of a plurality of the slices absent the pseudo image (the last shape in Fig. 7).


With respect to claim 5, even if Mark as applied to claim 1 above is silent to using a different color for the pseudo image than the polymer image, it is noted that it is an intended use since Mark’s system is capable of using a different color. It has been held that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

With respect to claims 6-8, even if Mark as applied to claim 1 above is silent to printing a repetitive pattern for the predetermined pattern different than the desired pattern of the polymer image, it is noted that it is an intended use since Mark’s system is capable of the claimed operation (“The relative position and/or orientation of the build platen 16 and print heads 18, 18 a, 18 b, and/or 10 are controlled by a controller 20 to deposit each material described herein in the desired location and direction.”, Pa [0051]). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 9, Mark as applied to claim 1 above shows that the pseudo image has a lower polymer density than the polymer image (Figs. 4 and 5D), and it is noted that it is an intended use since Mark’s system is capable of the claimed operation (“The relative position and/or orientation of the build platen 16 and print heads 18, 18 a, 18 b, and/or 10 are controlled by a controller 20 to deposit each material described herein in the desired location and direction.”, Pa [0051]). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 10, even if Mark as applied to claim 9 above is silent to printing a halftone pattern for the predetermined pattern, it is noted that it is an intended use since Mark’s system is capable of the claimed operation (“The relative position and/or orientation of the build platen 16 and print heads 18, 18 a, 18 b, and/or 10 are controlled by a controller 20 to deposit each material described herein in the desired In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

With respect to claim 11, even if Mark as applied to claim 1 above does not specifically teach that the corner border portion of the pseudo image has a higher polymer density than portions of the pseudo image distal the exterior corner portion of the polymer image, it is noted that it is an intended use since Mark’s system is capable of the claimed operation (“The relative position and/or orientation of the build platen 16 and print heads 18, 18 a, 18 b, and/or 10 are controlled by a controller 20 to deposit each material described herein in the desired location and direction.”, Pa [0051]). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0169957) as applied to claim 1 above.

With respect to claim 2, Mark as applied to claim 1 above teaches that the additive manufacturing device (“a 3D printer”, Fig. 4) includes a model material deposition head 18 deposits a composite material including metal or ceramic spherized powder as well as a meltable or matrix of binding polymers, waxes, and/or other utility components (Pa [0063]), but does not specifically teach that the additive manufacturing device includes image forming device configured to selectively deposit an adhering agent in both the desired pattern and the predetermined pattern onto the imaging area of the substrate material, and a powder applicator configured to apply a polymer powder onto the imaging area and the adhering agent, wherein the polymer powder attaches to the substrate material via interaction with the adhering agent to form both the polymer image and the pseudo image on the substrate material.
However, Mark further teaches that a 3D printer suitable for the deposition phase of the process may include one, two, three, or more deposition heads for depositing model material and supports (Pa [0063]), and although the print head 18, 18 a, 18 b are shown as extrusion print heads, “fill material print head” 18, 18 a, 18 b as used herein may include optical or UV curing, heat fusion or sintering, or “polyjet”, liquid, colloid, suspension or powder jetting devices—not shown—for depositing fill material (Pa [0049]). 
One would have found it obvious to make the model material deposition head 18 (Fig. 4) separable such that two deposition heads for depositing powder and binding polymer separately for the purpose of depositing model material, since the Courts have In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
Furthermore, Mark further teaches that the pseudo image (“a release layer”) includes in a higher melting temperature material—ceramic for example, optionally deposited via similar (primary) matrix component to the model material (Pa [0062]), that is, the materials for the polymer image and the pseudo image are similar. Thus, one would have found it obvious to use one deposition head for depositing powder and another deposition head for depositing binding polymer in order to deposit the polymer image and the pseudo image instead using separate heads for depositing the polymer image and the pseudo image, since it has been held that the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

With respect to claim 4, Mark as applied to claim 1 above further teaches that the pseudo image (“release or separation materials”) becomes readily removable, dispersed, powderized or the like after sintering (Pa [0049]). Even if Mark does not specifically teach that the pseudo image is less resistant to sand blasting than the polymer image, one would have found it obvious to make the pseudo image less resistant to the post processes, such as sand blasting, than the poly image in order to remove the pseudo image other than the polymer image during the post processes.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0169957) as applied to claim 1 above, and further in view of Swartz et al. (US 2018/0264725-of record).

With respect to claim 3, Mark as applied to claim 1 above teaches that the printer deposits with a first AM device section (“one head”) a composite material including a debinder and dispersed spheres or powder 18, used for printing the polymer image (“a part”), and with a second AM device section (“a second head 18a”) deposits the pseudo image (“release or separation material”) (Pa [0049]), but is silent that (a) the second AM device section is positioned downstream the first AM device section, and (b) each AM device section includes an image forming device, a powder applicator and (c) a powder remover.
As to (a), since Mark teaches that the relative position and/or orientation of the build platen and print heads are controlled by a controller to deposit each material described herein in the desired location and direction (Pa [0052]), and shows the second head 18a next to the first head 18 in Fig. 4, it is an intended use because Mark’s printing system is capable of the claimed operation. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

One would have found it obvious to make each deposition head separable such that two deposition heads for depositing powder and binding polymer separately for the purpose of depositing model material and release material respectively, since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
As to (c), in the same field of endeavor, additive manufacturing machine, Swartz teaches that the additive manufacturing machine deposits powder and fluid onto a substrate sheet (Pa [0036] and [0037]), and the machine includes a powder system 500 comprising a powder applicator 530 for depositing thermoplastic powder onto the substrate sheet 101 and powder remover/recycler 532 for removing any powder that did not adhere to the sheet 101 (Pa [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mark with the teachings of Swartz such that the one would provide the powder remover in each AM device section for the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0169957) as applied to claim 1 above, and further in view of Hoover et al. (US 2017/0239893).

With respect to claim 12, Mark as applied to claim 1 above teaches that the pseudo image (“release or separation materials”) becomes readily removable, dispersed, powderized or the like after sintering (Pa [0049]) and further teaches removing support and release layer from the part and the substrate after sintering to obtain the part in Fig. 7, but is silent to a 3D object finisher configured to clean the substrate material having no polymer image thereon and the pseudo images from the stack of slices and a sensor configured to recognize the pseudo image for cleaning by the 3D object finisher.
In the same field of endeavor, system for cleaning of parts produced by 3D printer, Hoover teaches that the system for cleaning parts produced by a three-dimensional object printer automates the cleaning process and enables more thorough removal of the support material (Pa [0007]), and further teaches that the verification process is integrated with the support removal process, once the pressurized fluid is applied to an area (block 212), the optical sensor 38 is positioned opposite the treated area and the sensor generates digital image data of the treated area (block 218), this image data is used to identify whether support material remains (block 244), and, if it 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate Hoover’s cleaning device with Mark’s printing system such that the one would remove support and release layer from the part and the substrate after sintering using Hoover’s cleaning device and during cleaning process generate the image date by the optical sensor to identify whether support and release material remain for the purpose of more thorough removal of the support and release material.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0169957) in view of Hoover et al. (US 2017/0239893).

With respect to claim 20, Mark teaches an additive manufacturing system (Figs. 1 and 4) for fabricating additive manufactured composite structures, comprising:
a transfer subsystem (“120”) configured to forward a substrate material (“the build platen 16”) in a process direction (“The relative position and/or orientation of the build platen 16 and print heads 18, 18 a, 18 b, and/or 10 are controlled by a controller 20 to deposit each material described herein in the desired location and direction.”, Pa [0051]; “three commanded motors 116, 118, and 120”, Pa [0053]; one would appreciate that the motor or actuator 120 moves the build platen 16 to control its 
an additive manufacturing device (“a 3D printer”, “deposition heads”) adjacent to the substrate material (“the build platen 16”), the additive manufacturing device configured to deposit a polymer image in a desired pattern onto an imaging area of the substrate material resulting in the polymer image on the substrate material (“deposit with one head a composite material including a debinder and dispersed spheres or powder 18 (thermoplastic or curing), used for printing … a part”, Pa [0049]), the additive manufacturing device further configured to deposit a pseudo image in a predetermined pattern onto the substrate material surrounding the polymer image (“with a second head 18 a (shown in FIGS. 4-9) deposits release or separation material.”, Pa [0049]), the substrate material being printed with the polymer image and the pseudo image as a slice of a 3D object (Fig. 5D), the 3D object including a stack of a plurality of the slices absent the pseudo image (the last shape in Fig. 7).

Mark as applied above teaches that the additive manufacturing device (“a 3D printer”, Fig. 4) includes a model material deposition head 18 deposits a composite material including metal or ceramic spherized powder as well as a meltable or matrix of binding polymers, waxes, and/or other utility components (Pa [0063]), but does not specifically teach that the additive manufacturing device includes an image forming device configured to selectively deposit an adhering agent in both the desired pattern and the predetermined pattern onto the imaging area of the substrate material, and a powder applicator configured to apply a polymer powder onto the imaging area and the 
However, Mark further teaches that a 3D printer suitable for the deposition phase of the process may include one, two, three, or more deposition heads for depositing model material and supports (Pa [0063]), and although the print head 18, 18 a, 18 b are shown as extrusion print heads, “fill material print head” 18, 18 a, 18 b as used herein may include optical or UV curing, heat fusion or sintering, or “polyjet”, liquid, colloid, suspension or powder jetting devices—not shown—for depositing fill material (Pa [0049]). 
One would have found it obvious to make the model material deposition head 18 (Fig. 4) separable such that two deposition heads for depositing powder and binding polymer separately for the purpose of depositing model material, since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
Furthermore, Mark further teaches that the pseudo image (“a release layer”) includes in a higher melting temperature material—ceramic for example, optionally deposited via similar (primary) matrix component to the model material (Pa [0062]), that is, the materials for the polymer image and the pseudo image are similar. Thus, one would have found it obvious to use one deposition head for depositing powder and another deposition head for depositing binding polymer in order to deposit the polymer image and the pseudo image instead using separate heads for depositing the polymer image and the pseudo image, since it has been held that the use of a one-piece, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Mark as applied above shows that the pseudo image has a lower polymer density than the polymer image (Figs. 4 and 5D), and it is noted that it is an intended use since Mark’s system is capable of the claimed operation (“The relative position and/or orientation of the build platen 16 and print heads 18, 18 a, 18 b, and/or 10 are controlled by a controller 20 to deposit each material described herein in the desired location and direction.”, Pa [0051]). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
Mark further teaches that the pseudo image (“release or separation materials”) substantially retain shape through debinding stems but become readily removable, dispersed, powderized or the like after sintering (Pa [0049]). Even if Mark is silent to sand blasting, one would appreciate that the pseudo image is less resistant to the post processes to remove the pseudo image, such as sand blasting, than the polymer image.
Even if Mark as applied to claim 1 above is silent to printing a repetitive pattern for the predetermined pattern different than the desired pattern of the polymer image, it is noted that it is an intended use since Mark’s system is capable of the claimed In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).

Mark as applied above teaches that the pseudo image (“release or separation materials”) becomes readily removable, dispersed, powderized or the like after sintering (Pa [0049]) and further teaches removing support and release layer from the part and the substrate after sintering to obtain the part in Fig. 7, but is silent to a 3D object finisher configured to clean the substrate material having no polymer image thereon and the pseudo images from the stack of slices and a sensor configured to recognize the pseudo image for cleaning by the 3D object finisher.
In the same field of endeavor, system for cleaning of parts produced by 3D printer, Hoover teaches that the system for cleaning parts produced by a three-dimensional object printer automates the cleaning process and enables more thorough removal of the support material (Pa [0007]), and further teaches that the verification process is integrated with the support removal process, once the pressurized fluid is applied to an area (block 212), the optical sensor 38 is positioned opposite the treated 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate Hoover’s cleaning device with Mark’s printing system such that the one would remove support and release layer from the part and the substrate after sintering using Hoover’s cleaning device and during cleaning process generate the image date by the optical sensor to identify whether support and release material remain for the purpose of more thorough removal of the support and release material.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742